SCHEDULE 13D/A (Rule 13d-101) Information to be Included in Statements Filed Pursuant to Rule 13d-1(a) and Amendments Thereto Filed Pursuant to Rule 13d-2(a) SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Under the Securities Exchange Act of 1934 (Amendment No. 5) * Merrimac Industries, Inc. (Name of Issuer) Common Stock, par value $.01 per share (Title of Class of Securities) 590262 10 1 (CUSIP Number) Lior Bregman 10 Sinclair Terrace Short Hills, NJ 07078 (201) 618-9853 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 19, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934(“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP NO.590262 10 1 1.Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Lior Bregman 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3.SEC Use only 4.Source of funds (See Instructions) PF 5.Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6.Citizenship or Place of Organization United States Number of Shares7. Sole Voting Power Beneficially 0 Owned by Each Reporting Person
